[Cite as State ex rel. Wells v. Jefferson Cty. Court of Common Pleas, 122 Ohio St.3d 39, 2009-
Ohio-2358.]




         THE STATE EX REL. WELLS, APPELLANT, v. JEFFERSON COUNTY
                  COURT OF COMMON PLEAS ET AL., APPELLEES.
      [Cite as State ex rel. Wells v. Jefferson Cty. Court of Common Pleas,
                         122 Ohio St.3d 39, 2009-Ohio-2358.]
Appeal from dismissal of a petition for writs of mandamus and procedendo –
        Adequate remedy at law available – Judgment affirmed.
      (No. 2009-0182 ─ Submitted May 19, 2009 ─ Decided May 27, 2009.)
              APPEAL from the Court of Appeals for Jefferson County,
                            No. 08 JE 28, 2008-Ohio-6972.
                                ____________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing a
complaint for writs of mandamus and procedendo. Appellant, John E. Wells Sr.,
failed to allege with the requisite factual specificity that he lacked an adequate
remedy at law to raise his claim that he is entitled to a new sentencing entry that
complies with Crim.R. 32(C). Inmates are required to plead specific facts rather
than unsupported conclusions. State ex rel. Kimbrough v. Greene, 98 Ohio St.3d
116, 2002-Ohio-7042, 781 N.E.2d 155, ¶ 13. In the absence of pleading specific
facts that he had requested that his trial court issue a revised sentencing entry,
Wells had an adequate remedy in the ordinary course of law by motion in the trial
court. Dunn v. Smith, 119 Ohio St.3d 364, 2008-Ohio-4565, 894 N.E.2d 312, ¶ 8-
9. Finally, Wells cannot add new matter to the record on appeal to attempt to
establish that the trial court had, in fact, rejected his motions for resentencing.
Dzina v. Celebrezze, 108 Ohio St.3d 385, 2006-Ohio-1195, 843 N.E.2d 1202, ¶
16.
                                                                       Judgment affirmed.
                           SUPREME COURT OF OHIO




      MOYER,     C.J.,   and   PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                           ____________________
      John E. Wells Sr., pro se.
      Thomas R. Straus, Jefferson County Prosecuting Attorney, for appellees.
                           ____________________




                                          2